UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [Ö] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedAugust 31, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-86706 PAPERFREE MEDICAL SOLUTIONS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 7389 98-0375957 (State or Other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification. No.) 1817 Dogwood Dr, Kokomo, Indiana 46902 (Address of Principal Executive Offices) (Zip Code) Issuer’s telephone number, including area code: (765) 456-1089 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No  Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.Yes No  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes No  State issuer’s revenues for its most recent fiscal year: State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. (See definition of affiliate in Rule 12b-2 of the Exchange Act.) $75,050 as of October 9, 2007 based on the last sale price of our shares State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 93,811,908 as of October 9, 2007 TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (unaudited) 2 Consolidated Statements of Operations (unaudited) 3 Consolidated Statements of Cash Flows (unaudited) 4 Notes to Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits and Reports on Form 8-K 12 Signatures 13 FORWARD-LOOKING STATEMENTS Portions of this Form 10-QSB, including disclosure under “Management’s Discussion and Analysis or Plan of Operation,” contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995, as amended. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements involve assumptions and describe our plans, strategies, and expectations. You can generally identify a forward-looking statement by words such as may, will, should, expect, anticipate, estimate, believe, intend, contemplate or project. Factors, risks, and uncertainties that could cause actual results to differ materially from those in the forward-looking statements include, among others, o our ability to raise capital, o our ability obtain and retain customers, o our ability to provide our products and services at competitive rates, o our ability to execute our business strategy in a very competitive environment, o our degree of financial leverage, o risks associated with our acquiring and integrating companies into our own, o risks related to market acceptance and demand for our services, o the impact of competitive services, o other risks referenced from time to time in our SEC filings. With respect to any forward-looking statement that includes a statement of its underlying assumptions or bases, we caution that, while we believe such assumptions or bases to be reasonable and have formed them in good faith, assumed facts or bases almost always vary from actual results, and the differences between assumed facts or bases and actual results can be material depending on the circumstances. When, in any forward-looking statement, we or our management express an expectation or belief as to future results, that expectation or belief is expressed in good faith and is believed to have a reasonable basis, but there can be no assurance that the stated expectation or belief will result or be achieved or accomplished. All subsequent written and oral forward-looking statements attributable to us, or anyone acting on our behalf, are expressly qualified in their entirety by the cautionary statements. We do not undertake any obligations to publicly release any revisions to any forward-looking statements to reflect events or circumstances after the date of this report or to reflect unanticipated events that may occur. 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAPERFREE MEDICAL SOLUTIONS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) August 31, 2007 February 28, 2007 Current assets Cash $6,528 $286,293 Accounts receivable, net of allowance of $124,932 and $80,558 44,374 82,798 Prepaid and other current assets 8,015 24,974 Total current assets 58,917 394,065 Property, plant and equipment, net of accumulated depreciation of $149,719 and $134,014 150,313 150,366 Deferred financing costs 129,236 82,050 Other Assets - 3,569 Total assets $338,466 $630,050 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued liabilities $417,044 $275,000 Stock payable 86,774 112,725 Notes payable - related parties 254,928 249,808 Lines of credit 1,122 6,594 Mandatorily redeemable Series C Preferred Stock, $0.001 par value, 90,000 shares authorized, issued and outstanding 75,600 75,600 Derivative liabilities 239,908 103,469 Total current liabilities 1,075,376 823,196 Callable secured convertible notes payable, net 2,031,092 1,433,849 Total Liabilities 3,106,468 2,257,045 Stockholders’ deficit Series A Convertible Preferred Stock, $0.001 par value, 5,000,000 shares authorized, 0 shares issued and outstanding - - Series B Preferred Stock, $0.001 par value, 5,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $0.001 par value, 500,000,000 shares authorized, 93,811,908 and 76,561,857 shares issued and outstanding 93,811 76,561 Additional paid-in capital 61,886,660 61,871,773 Accumulated deficit (64,748,473) (63,575,329) Total stockholders’ deficit (2,768,002) (1,626,995) Total liabilities and stockholders’ deficit $ 338,466 $630,050 See Notes to Financial Statements. 2 PAPERFREE MEDICAL SOLUTIONS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months ended August 31 Six Months ended August 31, 2007 2006 2007 2006 Revenues $ 126,107 $ 234,968 $ 330,042 $ 369,031 Operating expenses: General and Administrative 691,967 419,189 1,165,848 857,434 Depreciation 7,790 1,043 15,705 8,529 Net loss from operations (573,650) (185,264) (851,511) (496,932) Other income and expense: Gain (loss) on derivatives (107,245) 97,903 (70,145) 1,055 Law suit settlement - - - (96,000) Registration rights penalties - (48,000) - - Interest expense (126,304) (51,944) (251,488) (128,891) Net loss $ (807,199) $ (187,305) $ (1,173,144) $ (720,768) Basic and diluted net loss per share $ (0.01) $ (0.00) $ (0.01) $ (0.01) Weighted average shares outstanding 88,578,212 68,974,769 83,560,549 68,867,731 See Notes to Financial Statements 3 PAPERFREE MEDICAL SOLUTIONS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended August 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,173,144) $ (720,768) Adjustments to reconcile net loss to cash used in operating activities: Depreciation 15,705 8,529 Deferred financing costs amortization 30,314 16,667 Convertible debt discount amortization 118,520 76,289 Imputed interest 7,161 13,799 (Gain) loss on derivatives 70,145 (1,055) Common stock issued for service 5,250 11,900 Employee stock options 6,430 - Changes in assets and liabilities: Accounts receivable 38,424 (39,917) Prepaid and other current assets 20,528 - Deferred revenue - 5,000 Stock payable (25,951) - Accounts payable and accrued liabilities 145,357 376,380 CASH USED IN OPERATING ACTIVITIES (741,261) (253,176) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment (15,652) - CASH FLOWS FROM FINANCING ACTIVITIES: Net change in line of credit (5,472) (3,513) Advances from related party 41,724 65,076 Repayment of advances to related party (36,604) (35,387) Proceeds from convertible debt, net of offering costs 477,500 195,000 CASH PROVIDED BY FINANCING ACTIVITIES 477,148 221,176 NET CHANGE IN CASH (279,765) (32,000) Cash, beginning of period 286,293 213,368 Cash, end of period $ 6,528 $ 181,368 Cash paid for: Interest $ - $ 36,301 Taxes - - NON-CASH INVESTING AND FINANCING ACTIVITIES: Conversion of note payable to common stock $13,297 $ - Discount on convertible debt from derivatives 66,294 54,295 See Notes to Consolidated Financial Statements 4 PAPERFREE MEDICAL SOLUTIONS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-QSB and Item 310 (b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders’ equity in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. These financial statements should be read in conjunction with the audited financial statements and notes thereto contained in PaperFree’s Annual Report filed with the SEC on Form 10-KSB. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements, which would, substantially duplicate the disclosure contained in the audited financial statements for fiscal 2007 as reported in Form 10-KSB have been omitted. NOTE 2 - CALLABLE SECURED CONVERTIBLE NOTES PAYABLE PaperFree entered into a securities purchase agreement with four investors (the “note holders”) on November 30, 2005. This financing facility is composed of callable secured convertible notes (“Notes”) and warrants (“Warrants”).The callable secured convertible notes bear interest at 8% per annum from the date of issuance and is payable quarterly. The callable secured convertible notes are convertible into common stock at the note holders' option, at the lower of (i) $0.05 or (ii) 55% of the average of the three lowest intraday trading prices for the common stock for the 20 trading days before but not including the conversion date. The callable secured convertible notes are secured by PaperFree's assets, including inventory, accounts receivable and intellectual property. The agreement restricts the note holder’s ability to convert their callable secured convertible notes or exercise their warrants and receive shares of common stock such that the number of shares of common stock held by them in the aggregate and their affiliates after such conversion or exercise does not exceed 4.99% of the then issued and outstanding shares of common stock. As of August 31, 2007 the note holder’s and their affiliates held approximately 4.0% of the aggregate outstanding shares.However, the note holders may repeatedly sell shares of common stock in order to reduce their ownership percentage, and subsequently convert additional callable secured convertible notes. Since the financing facility was established, PaperFree has drawn capital in the following traunches: 1. $800,000 on November 30, 2005 due November 30, 2008, and 1,600,000 warrants to purchase common stock at an exercise price of $0.10 per share; 2. $200,000 on August 31, 2006 due August 31, 2009, and 400,000 warrants to purchase common stock at an exercise price of $0.10 per share; 3. $200,000 on October 27, 2006 due October 27, 2009, and 400,000 warrants to purchase common stock at an exercise price of $0.10 per share; 4. $300,000 on December 12, 2006 due December 12, 2009, and 600,000 warrants to purchase common stock at an exercise price of $0.10 per share; 5. $500,000 on February 7, 2007 due February 10, 2010 and 5,000,000 warrants to purchase common stock at an exercise price of $0.01 per share. 6. $330,000 on May 31, 2007 due May 31, 2010 and 5,000,000 warrants to purchase common stock at an exercise price of $0.01 per share. 7. $249,750 on July 24, 2007 due July 24, 2014 and 20,000,000 warrants to purchase common stock at an exercise price of $.0012 per share. PaperFree has incurred direct financing costs of $197,500 associated with the issuance of the convertible notes.These costs were recorded as deferred financing costs to be amortized over the life of the notes using the effective interest method. Amortization of $20,603 was recorded for the three months ended August 31, 2007.Amortization of $30,314 was recorded for the six months ended August 31, 2007.The following table summarizes deferred financing costs since inception of the notes: Debt arrangement fees $117,500 Broker fees 45,000 Key man life insurance single premium 20,000 Legal fees 15,000 Less: amortization (68,264) Deferred financing costs $ 129,236 These Notes are a hybrid instrument containing more than one embedded derivative feature. PaperFree contracts an outside consultant to analyze the embedded derivative features in accordance with SFAS No. 133 resulting in a single, compound derivative referred to as the “Single Compound Embedded Derivatives within the Convertible Notes”. The single compound embedded derivative features include the conversion feature within the Convertible Notes, the early redemption option and the Contract Rate adjustment. PaperFree does not use derivative instruments to hedge exposures to cash flow, market, or foreign currency risks. PaperFree evaluates all of it financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are accounted for as liabilities, the derivative instrument is initially recorded at its fair value and is then re-valued at each reporting date using the Black-Scholes pricing model, with changes in the fair value reported as charges or credits to income. For option-based derivative financial instruments, PaperFree uses the Black-Scholes option-pricing model to value the derivative instruments at inception and subsequent valuation dates. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is re-assessed at the end of each reporting period. Derivative instrument liabilities are classified in the balance sheet as current or non-current based on whether or not net-cash settlement of the derivative instrument could be required within 12 months of the balance sheet date. The impact of the application of SFAS 133 and EITF 00-19 on the balance sheets and statements of operations as of and through August 31, 2007 were as follows: Liability as of February 28, 2007 Discount related to additional financing Gain/Loss for the six months ended August 31, 2007 Liability as of August 31, 2007 Convertible notes $71,936 $46,415 $95,066 $213,417 Warrants 31,533 19,879 (24,921) 26,491 Total $103,469 $66,294 $70,145 $239,908 Discount related to additional financing of convertible debt is added to derivative liability and has no effect on derivative gain or loss. The following summarizes the financial presentation of the Convertible Notes at August 31, 2007: Face value of convertible notes $2,579,750 Adjustments: Discount for derivative liability – convertible notes with compound embedded derivatives (669,728) Discount for derivative liability – investors warrant (164,508) Conversion (25,456) Cash discount (24,750) Amortization of debt discount 335,783 Convertible notes balance, net $2,031,091 Paperfree amortized $46,063 and $118,520 of discount related to the convertible notes during the three and six months ended August 31, 2007, respectively. The Convertible Notes and Warrants are subject to a registration rights agreement which requires PaperFree to register the underlying shares by 90 days from the date of the agreements or pay liquidated damages of 2% of the purchase price of the note each month the securities are not registered. The damages are payable in cash or stock at PaperFree’s option.If the damages are settled in stock, the conversion rate is the same as the Convertible Notes.If the shares underlying all outstanding Convertible Notes remain unregistered for 24 months, PaperFree may be required to pay up to $1,118,400 in damages.PaperFree currently does not have enough shares outstanding to settle in stock.PaperFree has concluded the likelihood of having to pay these liquidated damages to be remote and has not accrued a liability at this time. NOTE 3 - COMMON STOCK During the six months ended August 31, 2007, PaperFree issued 750,000 shares valued at $5,250 for services. During the six months ended August 31, 2007 PaperFree issued 16,500,000 shares of common stock to convert $13,299 of notes payable. Fair value for common shares issued in connection with services was determined using the quoted stock price on the date of grant. NOTE 4 – WARRANTS AND OPTIONS The following table provides a summary of warrants and options: Warrants Weighted average exercise price Aggregate intrinsic value Weighted Average remaining contractual life (years) Outstanding at February 28, 2007 6,519,600 $ 0.08 Granted 26,500,000 0.01 Exercised - - Forfeited /Expired - - Outstanding at August 31, 2007 33,019,600 $0.01 $596,810 7.0 Exercisable at August 31, 2007 33,019,600 During the six months ended August 31, 2007 PaperFree granted 1,000,000 stock options valued at $3,933 to its CEO as part of his contract renewal.The options were valued using a Black-Scholes model with the following assumptions:Risk free rate of 7.25%, volatility of 232%, and expected option term of 2.08 years. During the six months ended August 31, 2007, PaperFree granted 500,000 stock options valued at $2,497 to its CFO.The options were valued using a Black-Scholes model with the following assumptions:Risk free rate of 7.25%, volatility of 232%, and expected option return of 2.08 years. No stock options or warrants were exercised during the six months ended August 31, 2007. NOTE 5 - CONTINGENCIES PaperFree has recorded $209,139 owed to a related party as of May 31, 2007. The related party has disputed this amount and claims the amount owed is $321,139. Paperfree believes a settlement of the disputed amount is not probable at this time.Litigation has been undertaken on the power of the company to resolve this and other disputes. NOTE 6 – NEW ACCOUNTING PRONOUNCEMENTS In June2006, the Financial Accounting Standards Board (FASB)issued FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109” (FIN 48). This Interpretation provides guidance on recognition, classification and disclosure concerning uncertain tax liabilities. The evaluation of a tax position requires recognition of a tax benefit if it is more likely than not it will be sustained upon examination. We adopted this Interpretation effective March 1, 2007. The adoption did not have a material impact on our consolidated financial statements. NOTE 7 – SUBSEQUENT EVENTS On September 14, 2007, we acquired additional funding in the amount of $175,000 from our funding partners. The terms of this note are 8% interest per annum, due three years from date of note. In addition, 5,000,000 warrants were issued with this note. The discount on this note is $15,000. The convertible features of this note are the same as the previous notes issued, which is discussed in Note 2 above. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. EXECUTIVE OVERVIEW PaperFree Medical Solutions is a services company delivering digital medical office functionality to the healthcare market through the managed services of integrated software applications. Our target client base is the medical provider practice of ten providers or less with fifty employees or less.
